Burnett, J.,
dissenting:
The judgment of the court below should be reversed for the reasons: 1. That the plaintiffs in the writ had a sufficient standing in the County Court as a party to the proceeding in laying out the county road, referred to in the petition for the writ of review, to attack the jurisdiction of the court. It is true they are a corporation claiming the route over which the county road was located as a toll-road, and have tendered an issue, upon the fact of their incorporation and the location of their toll-road over the route in question prior to the time the county road was viewed, that could not perhaps be tried in the County Court, but their allegation that the county road was laid out over their road, and is a direct injury to them, must be taken as true until denied, and places them in the same position as that of an individual alleging that a'county road had been laid out over his land, and that the court had exceeded its jurisdiction in laying out the road. It is contended by counsel for respondent that in order to be a “party to a proceeding” for laying out a county road the individual must have signed either the petition or remonstrance, but I do not think this is a correct rule. Any party directly injured by the laying out of a county road1 has a sufficient standing in court to attack the jurisdiction of the court in the proceeding, and is entitled to a writ of review. (5 Harrington, Del. Rep. 158; see also 5 Sneed, Tenn. 575.)
2. That the termination of the road as described in the *285petition is not sufficiently definite under the law as laid down by this Court in the case of John A. Johns v. Marion County. In that case the last course and point of termination are described by the words, “thence southerly to intersect the county road near the foot of the Nevil Hill, near the south line of John A. Johns’s land claim.”
In the case at bar the termination is described as “the summit of the Cow Creek Hill, the same being the southern line of Douglas County.” If the description had stopped without adding “the same being the southern line of Douglas County,” I think it would have been sufficiently definite; for, however impractical it might be to run to the summit of a hill, still that would be fixing a definite point; but to run to the southern line of Douglas County is entirely too indefinite to apprise any one of the place of termination or serve any purpose as a guide or direction to the viewers appointed by the County Court to view out the road.